                Case 3:20-cr-02857-CAB Document 29 Filed 12/14/20 PageID.60 Page 1 of 2
i
                                                                                                                      ';-1 \
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

                                                                                                                         ,..., I   ,,,-,,~1
                                          UNITED STATES DISTRICT COUR                                                 -- J         t_·, .. r:..,,,;
                                                                                                                                                          !
                                               SOUTHERN DISTRICT OF CALIFORNIA                                                                        -· _J


                UNITED STATES OF AMERICA
                                                               JUDGMENT IN ACRI                           i~~x&i;!f
                                                                                                          BY
                                                                                                                           . c2c:mRNIA
                                                                                                                    c\i 61'_,,a,. DEPUTY
                                     V.                                (For Offenses Committed On or Alter Novembef1;"1'9'87)J"7---~

             JESUS MANUEL LOPEZ-ALDANA (1)                                Case Number:         20CR2857-CAB

                                                                       BRIAN J. WHITE
                                                                       Defendant's Attorney
    USM Number                       29760308

    • -
    THE DEFENDANT:
    lg] pleaded guilty to count(s)         ONE (I) OF THE ONE-COUNT INFORMATION

    D was found guilty on count(s)
        after a olea of not guiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                            Count
    Title & Section                       Nature of Offense                                                               Number(s}
    8 USC 1326                            REMOVED ALIEN FOUND IN THE UNITED STATES                                            I
                                          (FELONY)




      The defendant is sentenced as provided in pages 2 through                   2           ofthis judgment.
· The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D The defendant has been found not guilty on count(s)
    D Count(s)                                                    is           dismissed on the motion of the United States.

          Assessment: $100.00
    lg]    Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
          waived and remitted as uncollectible.
    D     JVTA Assessment*: $
          *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    lg]   No fine                •        Forfeiture pursuant to order filed                                       , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.




                                                                        HON. Cathy Ann Bencivenga
                                                                        UNITED STATES DISTRICT JUDGE
                     Case 3:20-cr-02857-CAB Document 29 Filed 12/14/20 PageID.61 Page 2 of 2

          AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                      JESUS MANUEL LOPEZ-ALDANA (1)                                           Judgment - Page 2 of 2
    CASE NUMBER:                    20CR2857-CAB

                                                        IMPRISONMENT
    The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
    TIME SERVED (109 DAYS).




    •            Sentence imposed pursuant to Title 8 USC Section 1326(b).
    •            The court makes the following recommendations to the Bureau of Prisons:




    •            The defendant is remanded to the custody of the United States Marshal.

    •            The defendant must surrender to the United States Marshal for this district:
                 •     at _ _ _ _ _ _ _ _ A.M.                         on
                 •     as notified by the United States Marshal.

                 The defendant must surrender for service of sentence at the institution designated by the Bureau of
    •            Prisons:
                 •     on or before
                 •     as notified by the United States Marshal.
                 •     as notified by the Probation or Pretrial Services Office.

                                                             RETURN
    I have executed this judgment as follows:

                 Defendant delivered on                                            to
I
'
                                          -------------                                 ----------------
     at       _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                            UNITED STATES MARSHAL



                                              By                    DEPUTY UNITED STATES MARSHAL
     II


                                                                                                                20CR2857-CAB
